Citation Nr: 1536359	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  06-13 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, and from
August 1977 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, as relevant, denied reopening previously denied claims of entitlement to service connection for left ankle and left shoulder claims.  

In September 2009, the Board remanded the issues in order to provide the Veteran with appropriate notice regarding his new and material evidence claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, in October 2013, the Board reopened the Veteran's claims and remanded the issues in order to afford the Veteran a VA examination.  The case now returns for further appellate review.

The Board observes that the issue of entitlement to service connection for bilateral hearing loss was also remanded in October 2013; however, in a June 2015 rating decision, service connection for such disorder was granted.  Therefore, as such is a full grant of the benefit sought on appeal with regard to such issue, it is no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the 

Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the October 2013 remand, the Board observed that the record reflected current diagnoses of degenerative or traumatic arthritis of the Veteran's left ankle and left shoulder, and that his service treatment records contained reports of left ankle and left shoulder pain.  However, the Board found that the opinions rendered in connection with a March 2012 VA examination were inadequate to decide the issues.  In this regard, the Board noted that the March 2012 VA examiner opined that the Veteran's left ankle disorder was not related to service, but was age-related.  The Board noted that the examiner did not provide an adequate rationale for such conclusion.  In regard to the left shoulder, the examiner found that the left shoulder disorder was not likely related to service because there was insufficient evidence of continuing treatment for a shoulder disorder, as well as a 33-year period with no reported treatment.  The Board also found that this opinion was not sufficient because it lacked adequate rationale.  Indeed, the Board noted that there was no rationale as to why a current diagnosis was unrelated to the Veteran's in-service complaints of left ankle and left shoulder pain, aside from the passage of time, nor was there discussion as to the nature of the arthritis, to include whether it was traumatic in nature.  Further, the Board noted, there was no discussion, for either of these orthopedic claims, as to whether the Veteran's in-service complaints may have signaled the beginning stages of arthritis.  Finally, it was observed that the examiner did not discuss the Veteran's reported continuous symptomatology since separation, and no other lay statements were discussed within the context of the opinions.  As such, the Board found that the opinion evidence of record was inadequate to adjudicate the claims and a remand was required. 

Pursuant to the October 2013 remand, the Veteran was examined in June 2015 in regard to his claims on appeal.  Following an examination and a review of the record, the examiner essentially opined that the claimed conditions were less likely incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that she was unable to identify any objective evidence in the service treatment records documenting continuous medical evaluation/management/ treatment for any medical conditions that might be related to the current complaints related to the left shoulder and left ankle.  She indicated that the reported injuries during active military service would not be expected to result in chronic left shoulder and left ankle condition or residuals.  The Board finds that the examiner's opinion is inadequate because it is essentially based on the absence of continuous treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  Further, it does not adequately address why the reported in-service injuries would not result in chronic left ankle and left shoulder disorders, or whether the Veteran's in-service complaints may have signaled the beginning stages of arthritis.  

As relevant to the absence of a discussion of the relevant lay evidence, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, such opinion lacked sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)(stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, the Board finds that a new opinion is warranted that adequately addresses all of the Board's inquiries. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one cannot or will not be provided).

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's June 2015 ankle and shoulder VA examinations.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion on the following:

(A) Is it at least as likely as not that the Veteran's left ankle disorder is related to his military service, to include his in-service complaints of a left ankle sprain in 1982 and/or 1990?  Why or why not?

(B) Is it at least as likely as not that the Veteran's left shoulder disorder is related to his military service, to include his in-service complaints of left shoulder pain in August 1979?  Why or why not?

(C)  The examiner is requested to indicate whether the Veteran has arthritis of the left ankle and/or left shoulder that is traumatic in nature.

(D)  Is it at least as likely as not that the Veteran manifested arthritis of the left ankle and/or left shoulder within one year of his service discharge in September 1992, i.e., by September 1993?  In rendering such opinion, the examiner should consider whether the Veteran's in-service complaints may have signaled the beginning stages of arthritis.  If so, what were the manifestations?

In offering such opinions, the examiner must acknowledge and discuss the competent lay evidence of continuity of symptomatology after service, and the medical evidence of record, to include the March 2012 VA examination findings of degenerative or traumatic arthritis in the left ankle and left shoulder.  The examiner is advised that a medical opinion based solely on the absence of documentation in the record is inadequate.  A complete and adequate rationale must be provided for each opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




